 1
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT
 8                        SOUTHERN DISTRICT OF CALIFORNIA
 9
10   CARLOS EUGENE MANN,                               Case No.: 18-cv-2525-WQH-MDD
11                                    Plaintiff,
                                                       ORDER
12   v.
13   CITY OF CHULA VISTA;
     CHULA VISTA POLICE
14
     DEPARTMENT; OFFICER
15   FREDERICO DOMINGUEZ;
     OFFICER Y. MARTINEZ; and
16
     DOES 1-10, inclusive,
17                                 Defendants.
18
19   HAYES, Judge:

20         The matter before the Court is the Motion for Leave to File a Second Amended

21   Complaint filed by Plaintiff Carlos Eugene Mann. (ECF No. 39).

22    I.   BACKGROUND

23         On November 5, 2018, Plaintiff Carlos Eugene Mann, proceeding pro se, filed a

24   Complaint against Defendants City of Chula Vista, Chula Vista Police Department

25   (“CVPD”), CVPD Officer Frederico Dominguez, CVPD Officer Yamil Martinez, and

26   Does 1 through 10, inclusive. (ECF No. 1). Mann amended the Complaint on July 31, 2019.

27   (ECF No. 27).

28

                                                   1
                                                                          18-cv-2525-WQH-MDD
 1         On August 14, 2019, Defendants filed a Motion to Dismiss Mann’s Amended
 2   Complaint. (ECF No. 30). On November 7, 2019, the Court issued an Order granting
 3   Defendants’ Motion to Dismiss and dismissing Mann’s Amended Complaint without
 4   prejudice and with leave to file a motion for leave to amend the Complaint.
 5         On February 6, 2020, Mann filed a “Second Amended Complaint,” which the Court
 6   construed as a Motion for Leave to File a Second Amended Complaint. (ECF No. 39).
 7   Mann seeks leave to amend the Complaint to add claims for “Failure to Prevent
 8   Discrimination and Harassment in Violation of Cal. Gov’t Code § 12940(k)” and
 9   “Selective and Vindictive Criminal Processing.” (ECF No. 30 at 2). Mann further seeks to
10   add additional factual allegations, requests for relief, and exhibits.
11         On February 26, 2020, Defendants filed an Opposition to Mann’s Motion for Leave
12   to File a Second Amended Complaint. (ECF No. 41). Defendants contend that Mann fails
13   to provide the grounds for amendment or for “belatedly adding any of the new allegations
14   and causes of action.” (Id. at 5). Defendants contend that Mann fails to allege facts the cure
15   the deficiencies in the Amended Complaint. Defendants contend that amendment would
16   be futile because Mann fails to state a claim upon which relief can be granted.
17         On March 8, 2020, Mann filed a Reply. (ECF No. 43). Mann contends that the
18   additional factual allegations cure the deficiencies in the Amended Complaint.
19   II.   LEGAL STANDARD
20         Rule 15 of the Federal Rules of Civil Procedure mandates that leave to amend “be
21   freely given when justice so requires.” Fed. R. Civ. P. 15(a). “This policy is to be applied
22   with extreme liberality.” Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1051 (9th
23   Cir. 2003) (per curiam) (quoting Owens v. Kaiser Found. Health Plan, Inc., 244 F.3d 708,
24   712 (9th Cir. 2001)). The Supreme Court has identified several factors district courts should
25   consider when deciding whether to grant leave to amend: “undue delay, bad faith or
26   dilatory motive on the part of the movant, repeated failure to cure deficiencies by
27   amendments previously allowed, undue prejudice to the opposing party by virtue of
28   allowance of the amendment, [and] futility of amendment.” Foman v. Davis, 371 U.S. 178,

                                                    2
                                                                                18-cv-2525-WQH-MDD
 1   182 (1962); see also Smith v. Pac. Props. Dev. Corp., 358 F.3d 1097, 1101 (9th Cir. 2004).
 2   “Not all of the [Foman] factors merit equal weight. As this circuit and others have held, it
 3   is the consideration of prejudice to the opposing party that carries the greatest weight.”
 4   Eminence Capital, LLC, 316 F.3d at 1052. “The party opposing amendment bears the
 5   burden of showing prejudice.” DCD Programs, Ltd. v. Leighton, 833 F.2d 183, 187 (9th
 6   Cir. 1987). “Absent prejudice, or a strong showing of any of the remaining Foman factors,
 7   there exists a presumption under Rule 15(a) in favor of granting leave to amend.” Eminence
 8   Capital, LLC, 316 F.3d at 1052.
 9 III.    RULING OF THE COURT
10         The issue of whether Mann alleges facts sufficient to state a claim upon which relief
11   can be granted is properly resolved on a motion to dismiss, rather than a motion for leave
12   to file an amended complaint. Defendants have not shown that they would be prejudiced
13   by the amendment or made “a strong showing” of undue delay, bad faith or dilatory motive,
14   or repeated failure to cure deficiencies. Id. The Court finds that Defendants have failed to
15   demonstrate that the Foman factors warrant deviating from the “presumption under Rule
16   15(a) in favor of granting leave to amend.” Id. (emphasis omitted). Accordingly,
17         IT IS HEREBY ORDERED that Mann’s Motion for Leave to File a Second
18   Amended Complaint (ECF No. 39) is granted. The Court construes the Second Amended
19   Complaint (ECF No. 39-1 through 39-3) filed on the date of this Order.
20   Dated: April 6, 2020
21
22
23
24
25
26
27
28

                                                  3
                                                                              18-cv-2525-WQH-MDD
